UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34533 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3361050 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9503 East 33rd Street One Celadon Drive Indianapolis, IN 46235-4207 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (317) 972-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes []No [X] As of November 7, 2014 (the latest practicable date), 23,647,833 shares of the registrant's common stock, par value $0.033 per share, were outstanding. CELADON GROUP, INC. Index to September 30, 2014 Form 10-Q Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income for the three months ended September 30, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three months ended September 30, 2014 and 2013 (Unaudited) 4 Condensed Consolidated Balance Sheets at September 30, 2014 (Unaudited) and June 30, 2014 5 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2014 and 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 2 Table of Contents PART I.FINANCIAL INFORMATION Item I.Financial Statements CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands except per share amounts) (Unaudited) For the Three Months Ended September 30, OPERATING REVENUE: Freight revenue $ $ Fuel surcharge revenue Total revenue OPERATING EXPENSES: Salaries, wages, and employee benefits Fuel Purchased transportation Revenue equipment rentals Operations and maintenance Insurance and claims Depreciation and amortization Communications and utilities Operating taxes and licenses General and other operating Gain on disposition of equipment ) ) Total operating expenses Operating Income Interest expense Other (income) expense ) ) Income before income taxes Income tax expense Net income $ $ Income per common share: Diluted $ $ Basic $ $ Diluted weighted average shares outstanding Basic weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the Three Months Ended September 30, Net income $ $ Other comprehensive income (loss): Unrealized gain (loss) on fuel derivative instruments, net of tax 2 Unrealized gain (loss) on currency derivative instruments, net of tax ) Foreign currency translation adjustments, net of tax ) Total other comprehensive income (loss) ) Comprehensive income $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2014 and June 30, 2014 (Dollars in thousands except par value and share amounts) (unaudited) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $968 and $942 at September 30, 2014 and June 30, 2014, respectively Prepaid expenses and other current assets Tires in service Equipment held for resale Income tax receivable Deferred income taxes Total current assets Property and equipment Less accumulated depreciation and amortization Net property and equipment Tires in service Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued insurance and claims Accrued fuel expense Other accrued expenses Current maturities of long term debt Current maturities of capital lease obligations Total current liabilities Capital lease obligations, net of current maturities Long term debt Deferred income taxes Stockholders' equity: Common stock, $0.033 par value, authorized 40,000 shares; issued and outstanding 24,149 and 24,060 shares at September 30, 2014 and June 30, 2014, respectively Treasury stock at cost; 500 and 500 shares at September 30, 2014 and June 30, 2014, respectively ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) For the Three Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Stock based compensation Deferred income taxes ) Provision for doubtful accounts 60 Changes in assets and liabilities: Trade receivables Income taxes Tires in service Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds on sale of property and equipment Purchase of businesses ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings on long-term debt Payments on bank borrowing on long-term debt ) ) Principal payments under capital lease obligations ) ) Dividends paid ) ) Proceeds from issuance of common stock Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) Increase (Decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $
